Case: 14-51153         Document: 00513041520      Page: 1    Date Filed: 05/13/2015




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT


                                    No. 14-51153                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                            May 13, 2015
RON VALENTINE,                                                             Lyle W. Cayce
                                                                                Clerk
                 Plaintiff–Appellant,

v.

STATE OF TEXAS,

                 Defendant–Appellee.




                     Appeal from the United States District Court
                          for the Western District of Texas
                               USDC No. 1:14-CV-271


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM:*
       Ron Valentine’s 42 U.S.C. § 1983 complaint was dismissed on the ground
that the favorable-termination rule articulated in Heck v. Humphrey 1 bars his
suit. We do not reach this issue because we must dismiss Valentine’s suit
because he lacks standing.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1   512 U.S. 477 (1994).
     Case: 14-51153       Document: 00513041520       Page: 2    Date Filed: 05/13/2015



                                      No. 14-51153
                                             I
      Valentine was convicted of disorderly conduct under Texas Penal Code
§ 42.01(a)(5), a provision that prohibits unreasonable noise in certain
circumstances. 2 Valentine appealed his conviction to the Seventh Court of
Appeals of Texas, arguing, inter alia, that his right to free speech was violated. 3
The Seventh Court of Appeals indicated that the First Amendment issue was
not preserved for review, overruled Valentine’s remaining issues, and affirmed
the judgment. 4 The Texas Court of Criminal Appeals refused Valentine’s
petition for discretionary review. 5
      Valentine then filed suit in federal district court under § 1983, seeking a
declaratory judgment that his conviction violated the First Amendment and
that the Texas state courts afforded him inadequate processes to raise his First
Amendment defense. Valentine attempted to proceed in forma pauperis, so a
magistrate judge made recommendations on the merits of Valentine’s claims
pursuant to 28 U.S.C. § 1915(e).           The magistrate concluded that Heck v.
Humphrey’s favorable-termination rule barred Valentine’s suit. The district
court agreed and dismissed the case. Valentine now appeals.




      2   TEX. PENAL CODE § 42.01(a)(5) provides:
      A person commits an offense if he intentionally or knowingly . . . makes
      unreasonable noise in a public place other than a sport shooting range, as
      defined by Section 250.001, Local Government Code, or in or near a private
      residence that he has no right to occupy.
      3  Valentine v. State, No. 07-12-0307-CR, 2013 WL 1800112, at *1 (Tex. App.—Amarillo
Apr. 25, 2013, pet. ref’d) (mem. op., not designated for publication).
      4   Id. at *1-2.
      5 In re Valentine, No. PD-0836-13, 2014 Tex. Crim. App. LEXIS 11, at *1 (Tex. Crim.
App. Jan. 15, 2014) (not designated for publication).
                                             2
     Case: 14-51153          Document: 00513041520         Page: 3     Date Filed: 05/13/2015



                                          No. 14-51153
                                               II
       A federal court must, when necessary, raise the issue of Article III
standing sua sponte. 6 Article III standing requires a showing of “injury in fact,
causation, and redressability.” 7 We examine standing on a claim-by-claim
basis; standing to bring a claim for damages does not confer standing to bring
the case as a whole. 8
       Valentine requests only declaratory relief, seeking to establish that his
conviction violated the First Amendment and that the Texas courts did not
afford him adequate processes to raise his First Amendment defense. Even
construing Valentine’s pro se pleadings liberally, 9 he only seeks relief from his
conviction, not prospective relief—i.e., relief from future applications of Texas
Penal Code § 42.01(a)(5).
       Valentine lacks standing because his suit does not meet the
redressability requirement. “Relief that does not remedy the injury suffered
cannot bootstrap a plaintiff into federal court; that is the very essence of the
redressability requirement.” 10 By itself, a declaration that Valentine’s First
Amendment rights were violated by his conviction will afford Valentine no
remedy. Valentine does not seek damages, 11 so his only conceivable remedy



       6 Ford v. NYLCare Health Plans of the Gulf Coast, Inc., 301 F.3d 329, 331-32 (5th Cir.
2002) (citing SEC v. Forex Asset Mgmt., LLC, 242 F.3d 325, 328 (5th Cir. 2001)).
       7 Aransas Project v. Shaw, 775 F.3d 641, 648 (5th Cir. 2014) (per curiam) (quoting
Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 103 (1998)).
       8 See City of Los Angeles v. Lyons, 461 U.S. 95, 105-10 (1983) (holding that although
the plaintiff likely had standing to bring a claim for damages for excessive force, the plaintiff
lacked standing to seek an injunction that would prohibit police from using the tactics at
issue in the excessive-force claim).
       9   See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam).
       10   Steel Co., 523 U.S. at 107.
       11Id. at 103 (noting that redressability looks to the “likelihood that the requested relief
will redress the alleged injury” (emphasis added)).
                                                3
     Case: 14-51153         Document: 00513041520             Page: 4   Date Filed: 05/13/2015



                                           No. 14-51153
would be having his conviction invalidated. Valentine is not in custody, so we
cannot construe his suit as a petition for writ of habeas corpus. 12 We have also
held that a party cannot “use the Declaratory Judgment Act to appeal his
criminal conviction.” 13 Valentine’s suit will not remedy any injury stemming
from his conviction. Because Valentine’s suit must be dismissed for lack of
standing, we do not reach his argument that the district court misapplied
Heck’s favorable-termination rule.
                                       *        *         *
       For the foregoing reasons, we VACATE the district court’s judgment and
REMAND for an entry of dismissal. 14




       12   See 28 U.S.C. § 2254(a).
       13 Johnson v. Onion, 761 F.2d 224, 226 (5th Cir. 1985); cf. 28 U.S.C. § 1257 (providing
jurisdiction for the Supreme Court to review certain state-court judgments when a party
petitions for writ of certiorari); Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280,
283-84 (2005) (holding that because of § 1257, the lower federal courts lack jurisdiction to
review and reject “state-court judgments rendered before the district court proceedings
commenced”).
       14See Friends of St. Frances Xavier Cabrini Church v. FEMA, 658 F.3d 460, 468 (5th
Cir. 2011) (per curiam).
                                                4